
	

114 HRES 695 IH: Recognizing the 50th anniversary of the Vietnam War.
U.S. House of Representatives
2016-04-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		2d Session
		H. RES. 695
		IN THE HOUSE OF REPRESENTATIVES
		
			April 20, 2016
			Ms. Lee (for herself and Mr. Conyers) submitted the following resolution; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		RESOLUTION
		Recognizing the 50th anniversary of the Vietnam War.
	
	
 Whereas the Vietnam War began in 1964 and ended in 1973; Whereas more than 58,000 United States citizens were killed, approximately 10,786 were wounded, and 75,000 veterans left seriously disabled;
 Whereas it is estimated that more than 1,500,000 people from Vietnam, Laos, and Cambodia died as a result of the war, and many more were wounded or displaced;
 Whereas thousands of people continue to suffer from the lethal effects of exposure to Agent Orange and unexploded ordnance;
 Whereas the movement to end the Vietnam War was one of the largest and most prolonged efforts to achieve peace and justice in recent generations and was critical to bringing an end to the war;
 Whereas the movement to end the Vietnam War was broad and included students, professors, workers, draft resisters, United States servicemembers and veterans, musicians and artists, candidates for Congress and the Presidency, and mobilized a majority in opposition to the Vietnam War;
 Whereas the movement generated the largest protests, moratorium actions, and mobilizations in United States history, including a strike of 4,000,000 students from across the Nation following the United States invasion of Cambodia in 1970, multiple acts of protest and resistance on military bases and ships around the world, and the rise of Vietnam Veterans Against the War;
 Whereas United States expenditures on the Vietnam War impacted domestic resources, including for President Lyndon B. Johnson’s War on Poverty;
 Whereas the 1970 blue-ribbon Scranton Report on campus unrest in the United States recognized the growing opposition to the Vietnam War by stating that, “The crisis on American campuses has no parallel in the history of this nation. This crisis has roots in divisions of American society as deep as any since the Civil War. If this trend continues, if this crisis of understanding endures, the very survival of the nation will be threatened”;
 Whereas Vietnam peace memorials have been erected at Kent State University in Ohio, the steps of Sproul Hall at the University of California, and the peace memorial adjacent to the RAND Corporation in Santa Monica, California; and
 Whereas peace and reconciliation research programs were widely incorporated in high school and university classrooms after the Vietnam War era: Now, therefore, be it
	
 That the House of Representatives— (1)commemorates the 50th anniversary of the Vietnam War;
 (2)recognizes that the movement to end the Vietnam War was one of the largest and most prolonged efforts to achieve peace and justice in recent generations and was critical to bringing an end to the war;
 (3)acknowledges the role of those who participated in public protests, teach-ins, and opposition to the war, and the many people who supported political candidates of both parties who sought to end the war;
 (4)applauds the establishment of educational programs at colleges and universities across the United States that are focused on conflict transformation and peace building; and
 (5)urges continued efforts during this 50th anniversary period to reflect on the lessons learned from the Vietnam War and to recommit to sustained diplomacy that prevents conflict.
			
